UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [X]Annual Report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2012. OR [ ]Transition Report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number0-13163 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Acxiom Corporation Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Acxiom Corporation 601 E. Third Street Little Rock, AR72201 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Financial Statements and Supplemental Schedule December31, 2012 and 2011 (With Report of Independent Registered Public Accounting Firm Thereon) ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits – December31, 2012 and 2011 2 Statement of Changes in Net Assets Available for Benefits – Year ended December31, 2012 3 Notes to Financial Statements 4 Supplemental Schedule ScheduleH, Line 4i – Schedule of Assets (Held at End of Year) – December31, 2012 15 Note: All other supplemental schedules have been omitted because they are not applicable or are not required by Section2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974, as amended. Exhibits Exhibit23.1 – Consent of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm The Plan Administrator Acxiom Corporation Retirement Savings Plan: We have audited the accompanying statements of net assets available for benefits of the Acxiom Corporation Retirement Savings Plan (the Plan) as of December31, 2012 and 2011, and the related statement of changes in net assets available for benefits for the year ended December31, 2012. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Acxiom Corporation Retirement Savings Plan as of December31, 2012 and 2011, and the changes in net assets available for benefits for the year ended December31, 2012, in conformity with U.S. generally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule H, line 4i – schedule of assets (held at end of year) as of December31, 2012 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Dallas, Texas June25, 2013 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Statements of Net Assets Available for Benefits December 31, 2012 and 2011 Assets: Noninterest-bearing cash $ — $ Investments, at fair value: Acxiom Corporation common stock 57,548,084 41,123,607 Participant brokerage accounts 3,475,551 2,810,180 Mutual funds 284,939,181 246,539,865 Common collective trust funds 45,942,078 41,445,821 Total investments at fair value 391,904,894 331,919,473 Notes receivable from Participants 7,760,781 7,728,492 Net assets available for benefits before adjustment 399,665,675 339,652,258 Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ See accompanying notes to financial statements. 2 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2012 Additions: Investment income: Dividends $ 9,491,262 Interest 331,472 Net appreciation in fair value of investments 51,150,528 Net investment income 60,973,262 Contributions: Participants 19,549,117 Employer 6,638,410 Rollovers 1,122,630 Total contributions 27,310,157 Total additions, net 88,283,419 Deductions: Benefits paid to participants and beneficiaries 28,507,207 Plan expenses 112,329 Total deductions 28,619,536 Net increase in net assets available for benefits 59,663,883 Net assets available for benefits, beginning of year 338,476,812 Net assets available for benefits, end of year $398,140,695 See accompanying notes to financial statements. 3 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2012 and 2011 Plan Description The following description of the Acxiom Corporation Retirement Savings Plan (thePlan) provides only general information. Participants should refer to the plan agreement (theAgreement) for a more complete description of the Plan’s provisions. (a) General The Plan is a defined contribution plan covering substantially all employees of Acxiom Corporation and its domestic subsidiaries (Acxiom, the Company, or the Employer). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). The investment committee, as appointed by the board of directors, is the administrator for the Plan. (b) Participation Employees of the Company may participate in the Plan upon commencement of employment, except for those employees, if any, who already receive retirement benefits in connection with a collective bargaining agreement, certain nonresident employees, and leased employees. (c) Contributions The Plan includes a 401(k) provision whereby each non highly compensated participant may defer up to 30% of annual compensation, not to exceed limits determined under Section415(c) of the Internal Revenue Code (IRC). Deferrals for highly compensated participants are limited to meet nondiscrimination requirements of the IRC and are currently limited to 6% of annual compensation. The Plan provides a discretionary matching contribution of 50% of deferrals for deferrals up to 6% (maximum matching contribution of 3%). Participant contributions to the Plan are invested as directed by participants into various investment options. The Company’s matching contributions are made with Acxiom common stock and are recorded based on the fair value of the common stock at the date contributed. During the years ended December31, 2012 and 2011, the Company contributed 437,254 and 486,649 shares, respectively, of Acxiom common stock. Immediately upon deposit into the Plan, the match shares are 100% diversifiable, at the election of the participant, among the other investment options with the Plan. (d) Participant Accounts Each participant’s account is credited with the participant’s contribution, rollovers, if any, the Company’s matching contribution, and discretionary contributions, if any, and is adjusted for investment income/losses and expenses. Allocations of income/losses and expenses are made according to formulas specified in the Agreement based on participant compensation or account balances. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. 4 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2012 and 2011 Plan Description (Continued) (e) Notes Receivable from Participants Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000, less the highest outstanding balance in the previous 12months or 50% of their vested account balance. Loans are repayable through payroll deductions ranging up to fiveyears unless the loan is for the purchase of a primary residence, in which case the loan can be repaid over ten years. The loans are secured by the balance in the participant’s account and bear interest at the prime rate in effect at the date of the loan plus 1.0%. The interest rates on outstanding participant loans at December31, 2012 and 2011 range from 4.25% to 10.25%, with maturity dates ranging from January2013 to October2022. (f) Vesting Participants are immediately vested in their voluntary contributions, rollovers, if any, and the earnings thereon. Participants are vested in the remainder of their accounts based on years of service, whereby partial vesting occurs in 20% increments beginning after twoyears of service until participants become fully vested after sixyears of service. If applicable, nonvested portions of Company contributions are forfeited as of an employee’s termination date and are used to reduce future Company matching contributions or to pay plan expenses. At December31, 2012 and 2011, forfeited nonvested accounts totaled $26,060 and $14,466, respectively. These accounts will be used to reduce future employer contributions. During 2012, $510,376 of participants’ accounts was forfeited, and employer contributions were reduced by $530,919 from forfeited nonvested accounts. During 2012, the forfeiture account balance was increased by $32,137 on the fair market value of the investments held in the account. (g) Investment Options Upon enrollment in the Plan, a participant may direct employee contributions in any of 29 mutual funds, two common collective trust funds, or the Acxiom common stock fund. In addition, participants have the option to open a self-directed brokerage account with T. Rowe Price in order to invest in numerous other stocks, bonds, and mutual funds. The Plan’s investment in the T. Rowe Price Stable Value Fund (theFund), a common trust fund, holds substantial investments in guaranteed investment contracts, bank investment contracts, and synthetic investment contracts. The value of the Fund reflects the value of the underlying contracts, which consist of changes in principal value, reinvested dividends, and capital gains distributions. The stated interest rates of the contracts vary and the average yield for the years ended December31, 2012 and 2011 were 2.54% and 2.93%, respectively, after expenses. The Plan’s investment in the T. Rowe Price Equity Index Trust (theTrust), a common trust fund, holds substantial investments in common stocks of companies that comprise the S&P Index. The returns from the investments vary and the average yield for the years ended December31, 2012 and 2011 were 15.82% and 5.08%, respectively, after expenses. 5 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2012 and 2011 Plan Description (Continued) (h) Benefits Paid to Participants and Beneficiaries Benefits paid upon retirement, death, or disability are made in the form of a lump-sum payment of cash or common stock of the Company. If a participant receives benefits prior to retirement, death, or disability, the benefits paid from the participant’s employer contribution account shall not exceed the participant’s vested balance therein. Summary of Significant Accounting Policies (a) Basis of Accounting The financial statements of the Plan are prepared under the accrual method of accounting. (b) New Accounting Pronouncements In May2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU)2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S.GAAP and IFRS. ASU2011-04 generally provides a uniform framework for fair value measurements and related disclosures between U.S.generally accepted accounting principles (GAAP) and International Financial Reporting Standards (IFRS). Additional disclosure requirements in the update include: (1)for Level3 fair value measurements, quantitative information about unobservable inputs used, a description of the valuation process used by the entity, and a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs; (2)for an entity’s use of a nonfinancial asset that is different from the asset’s highest and best use, the reason for the difference; (3)for financial instruments not measured at fair value but for which disclosure of fair value is required, the fair value hierarchy level in which the fair value measurements were determined; and (4)the disclosures of all transfers between Level1 and Level2 of the fair value hierarchy. This ASU is effective for annual and interim periods beginning on or after December31, 2011. The adoption of ASU2011-04 in 2012 did not have a material impact on the disclosure requirements for the Plan’s financial statements. 6 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2012 and 2011 Summary of Significant Accounting Policies (Continued) (c) Fair Value Measurements The Plan applies the provisions of Accounting Standards Codification (ASC)820, Fair Value Measurements. ASC820 defines fair value, establishes a framework for measuring fair value, and requires disclosure about assets and liabilities measured at fair value. Specifically, ASC 820: · Defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, and establishes a framework for measuring fair value; · Establishes a three-level hierarchy based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level1) and lowest priority to unobservable inputs (Level3); and · Expands disclosures about instruments measured at fair value. The threelevels of the fair value hierarchy under ASC820 are described below: Level1 – Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level2 – Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. These are inputs other than Level1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. 7 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2012 and 2011 Summary of Significant Accounting Policies (Continued) (c) Fair Value Measurements (Continued) The following tables present a summary of the Plan’s investments measured at fair value as of December31, 2012 and 2011: Investments at fair value as of December 31, 2012 Total carrying Quoted Significant value in prices other statement in active observable Unobservable of net assets market inputs inputs available (Level 1) (Level 2) (Level 3) for benefits Acxiom Corporation common stock (a) $ $
